DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 07/07/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim as a continuation of previously filed US Application No. 16/687,000 filed 11/18/2019 which claims priority to foreign document KR10-2019-0057230 filed 05/15/2019 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 07/07/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 07/07/2021 are acceptable for examination purposes.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick et al. (US 2015/0043277).

Regarding claim 1, Fitzpatrick discloses a memory system comprising: a memory device comprising a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks in the memory device ([0042] The memory array is a non-volatile memory unit for storing data. The memory array can include NAND flash memory arrays, NOR flash memory arrays, other non-volatile memory arrays, or a combination thereof. [0043] The memory array can be formed with memory dice. The memory dice are semiconductor devices for storing information. The memory dice are the minimum unit that can independently execute commands and report status. For example, the memory dice can be flash memory devices, NAND flash memory chips, NOR flash memory devices, or a combination thereof.); and a memory controller configured to control the memory device ([0041] The controller is a processing unit for managing the storage and retrieval of data in the memory array. The controller can be an embedded processor, control logic, or a combination thereof. The controller can transfer stored data from the memory array to a host device.), wherein at least two of the plurality of memory dies correspond to one channel ([0103] In another example, the super blocks can be configured horizontally across a number of channels in the flash memory device to increase performance. However, it is understood that the super blocks can be configured vertically with all of the erase blocks in one the channels.), wherein the memory controller groups a first set of the plurality of memory blocks into a first super block, and wherein a specific number of memory dies corresponding to the first super block is determined as value less than a number of memory dies corresponding to the channel in a process in which the memory system is manufactured ([0111] The erase block selector can build some of the super blocks having varying sizes based on engineering need. For example, the super blocks can have less than a full complement of the erase blocks based on the age of the erase blocks, the status of the data channels, the physical configuration of each of the memory dice, the state of the memory elements, or a combination thereof. In another example, because individual flash memory dice vary in their wear capability based on manufacturing and other physical properties, the erase block selector may use the age information to skip certain flash die when building one of the super blocks.). Herein it is disclosed by Fitzpatrick a memory system wherein the memory controller may include an erase block selector module which determines which blocks to be selected from which memory die to form a super block based on device status information. It is explicitly presented that formed super blocks may have less than the full available number of blocks as determined to be necessary. The formed super blocks utilizing less than the full number of available die is employed by the memory system to extend the lifetime of the device by optimizing which blocks to allocate to the super block by applying less wear to specific die as disclosed in Paragraph [0139]. Additionally, it is noted in Paragraph [0021] the explicit formation of the super block from a first and second die while not including allocation from a third die which is determined to be relatively worn in comparison to the first and second die. Furthermore the Examiner notes the plurality of configurations available for die selection according to the channel or channels of the device.
Regarding claim 2, Fitzpatrick further discloses the memory system according to claim 1, wherein an address of the first super block is mapped by a block mapping method ([0128] The super blocks can include a super block header and a super block footer. The super block header and the super block footer can be data storage areas for holding configuration information about the super blocks. The super block header and the super block footer can be stored in non-volatile memory, such as in the erase blocks. [0129] The super block header and the super block footer can store the super block metadata. The super block metadata can include all of the erase block metadata from each of the erase blocks. The super block metadata can include information regarding the configuration of the super blocks such as list of the erase blocks, the age, general structural information, other a priori information about the hardware or software configuration, mapping information, LBA tables, physical to logical table information, performance information, or a combination thereof.). Herein it is disclosed that the super blocks maintain configuration information including mapping information. This may be stored in the blocks of the non-volatile memory itself.
Regarding claim 3, Fitzpatrick further discloses the memory system according to claim 1, wherein the specific number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters ([0111]). Herein it is disclosed the super blocks are formed of various sizes based on the configuration information available. In this manner, the aspects listed by Fitzpatrick for determining which blocks to be selected for the super block are found to be analogous to the control parameters as presently claimed.
Regarding claim 11, Fitzpatrick discloses a memory controller comprising: a memory interface configured to communicate with a memory device ([0048] The controller can include a memory interface coupled to the memory array. The memory interface can include circuitry for communicating with the memory array over the memory bus.) comprising a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks in the memory device ([0042-43]); and a control circuit configured to control the memory device ([0049] The controller can include a control unit coupled to the memory interface and a host interface. A read only memory can be coupled to the control unit. A random access memory can be coupled to the control unit and to the read only memory. The random access memory can be utilized as a buffer memory for temporary storage of data being written to or read from the memory array.), wherein at least two of the plurality of memory dies correspond to one channel ([0103]), wherein the control circuit groups a first set of the plurality of memory blocks into a first super block, and wherein a specific number of memory dies corresponding to the first super block is determined as value less than a number of memory dies corresponding to the channel in a process in which the memory system is manufactured ([0111]). Claim 11 is rejected on a similar basis as claim 1 regarding the controller configuring super blocks to be formed with less memory die than available in one channel of the memory system.
Regarding claim 12, Fitzpatrick further discloses the memory controller according to claim 11, wherein the specific number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters ([0111]). Claim 12 is rejected on a similar basis as claim 3 of identifying that the controller may form super blocks based on memory aspects considered to be analogous to control parameters as claimed.
Regarding claim 16, Fitzpatrick discloses a memory device comprising: a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks of the memory device ([0042-43]), wherein at least two of the plurality of memory dies correspond to one channel ([0103]), wherein a first set of the plurality of memory blocks are grouped into a first super block, and wherein a specific number of memory dies corresponding to the first super block is determined as value less than a number of memory dies corresponding to the channel in a process in which the memory system is manufactured ([0111]). Claim 16 is rejected on a similar basis as claim 1 regarding the controller configuring super blocks to be formed with less memory die than available in one channel of the memory system.
Regarding claim 17, Fitzpatrick further discloses the memory device according to claim 16, wherein the specific number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters ([0111]). Claim 17 is rejected on a similar basis as claim 3 of identifying that the controller may form super blocks based on memory aspects considered to be analogous to control parameters as claimed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Liu et al. (US 2016/0092116).

Regarding claim 4, Fitzpatrick does not explicitly disclose the memory system according to claim 3, wherein the one or more control parameters comprise a maximum power budget information on the memory device. Regarding this limitation, Liu discloses in Paragraph [0020] “Additionally, this disclosure describes techniques for dynamically scheduling the number of active memory devices based on different power consumption budgets, performance targets, or both. For instance, the controller may determine, in run-time, a quantity of memory devices that may be concurrently active, e.g., to meet a power consumption budge or performance target. Based on the determined quantity, the controller may schedule to write, read, or both concurrently to one or more die-sets (any number of die-sets between one and the number of die-sets of the storage device). Increasing the number of concurrently active die-sets may increase I/O performance of the storage device while increasing the power consumed by the storage device. Conversely, decreasing the number of concurrently active die-sets may decrease I/O performance of the storage device while decreasing the power consumed by the storage device. In this way, the controller may dynamically schedule the number of active memory devices to comply with different power consumption budgets, performance targets, or both.” Herein it is disclosed by Liu that the number of active die-sets may be determined based on the power budget. This includes maximum consumption by the die. In this regard, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form super blocks with a number of die up to a maximum power consumption budget as disclosed by Liu in order to maintain performance of the storage device by not impacting throughput with insufficient power supply for the number of active die of the super block (Liu [0019]). Fitzpatrick and Liu are analogous art because they are from the same field of endeavor of managing block allocation.
Regarding claim 5, Fitzpatrick does not explicitly disclose the memory system according to claim 3, wherein the one or more control parameters comprise at least one of a maximum data communication speed between the memory controller and a host and a maximum data communication speed between the memory controller and the memory device. Regarding this limitation, Liu discloses in Paragraph [0051] “Scheduling module 30 may also determine the quantity of die-sets that may be concurrently active based on one or more performance targets. For instance, scheduling module 30 may schedule the activities such that storage device 6 achieves one or more of a write rate target (e.g., 1.5 GB/s), a read rate target (e.g., 3.0 GB/s), one or more input/output operations per second (IOPS) targets (e.g., sequential read/write, random read/write, and total), and the like.” Herein it is disclosed by Liu that the die-sets selected, which in view of Fitzpatrick may be interpreted as a super block, is controlled by performance targets which include input/output operations per second (IOPS) targets. One of ordinary skill in the art before the effective filing date of the claimed invention may recognize that the IOPS targets would include the maximum transfer speed of data to the device from the controller. This is in similar context to Liu which discloses activating die-sets up to a maximum power budget. Therefore, one of ordinary skill in the art will be able to determine the IOPS target to also be the maximum speed available for transfer.
Regarding claim 13, Fitzpatrick does not explicitly disclose the memory controller according to claim 12, wherein the one or more control parameters comprise at least one of a maximum data communication speed between the memory controller and a host and a maximum data communication speed between the memory controller and the memory device. Regarding this limitation, Liu discloses in Paragraph [0051] that the die-sets selected, which in view of Fitzpatrick may be interpreted as a super block, is controlled by performance targets which include input/output operations per second (IOPS) targets. One of ordinary skill in the art before the effective filing date of the claimed invention may recognize that the IOPS targets would include the maximum transfer speed of data to the device from the controller. Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 18, Fitzpatrick does not explicitly disclose the memory device according to claim 17, wherein the one or more control parameters comprise at least one of a maximum data communication speed between a memory controller and a host and a maximum data communication speed between the memory controller and the memory device. Regarding this limitation, Liu discloses in Paragraph [0051] that the die-sets selected, which in view of Fitzpatrick may be interpreted as a super block, is controlled by performance targets which include input/output operations per second (IOPS) targets. One of ordinary skill in the art before the effective filing date of the claimed invention may recognize that the IOPS targets would include the maximum transfer speed of data to the device from the controller. Claim 18 is rejected on a similar basis as claim 5.





Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Liu and further in view of Woo et al. (US 2018/0150255).

Regarding claim 6, Fitzpatrick and Liu do not explicitly disclose the memory system according to claim 5, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block. Regarding this limitation, Woo discloses in Paragraph [0082] “FIG. 9 is a flowchart illustrating a method of associating memory blocks, according to an example embodiment. Referring to FIGS. 1, 7, and 9, in operation S310, the controller 120 divides a plurality of memory blocks into characteristic groups, according to operation characteristics. For example, memory blocks of the nonvolatile memory devices NVM belonging to the first group 110_1 of the first channel CH1 may be divided into first to k-th characteristic groups based on operating characteristics. Also, memory blocks of the nonvolatile memory devices NVM belonging to the second group 110_2 of the second channel CH2 may be divided into first to k-th characteristic groups based on operating characteristics. The operating characteristics may include any one or any combination of a read time, a bit error rate, a read history, a program and erase count, a wear level, an erase time, an erase history, a program time, and a program history.” Herein it is disclosed by Woo that the block associated with each other, therefore forming a super block, may be done so based on operating characteristics including read time and program time. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form super blocks based on block performance as claimed in order to optimize block access. Fitzpatrick, Liu and Woo are analogous art because they are from the same field of endeavor of managing memory block allocation.
Regarding claim 14, Fitzpatrick and Liu do not explicitly disclose the memory controller according to claim 13, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block. Regarding this limitation, Woo discloses in Paragraph [0082] that the block associated with each other, therefore forming a super block, may be done so based on operating characteristics including read time and program time. Claim 14 is rejected on a similar basis as claim 6.
Regarding claim 19, Fitzpatrick and Liu do not explicitly disclose the memory device according to claim 18, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block. Regarding this limitation, Woo discloses in Paragraph [0082] that the block associated with each other, therefore forming a super block, may be done so based on operating characteristics including read time and program time. Claim 19 is rejected on a similar basis as claim 6.

Claims 7-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Liu and further in view of Woo and still further in view of Post et al. (US 2012/0265922).

Regarding claim 7, Fitzpatrick and Woo do not explicitly disclose the memory system according to claim 6, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight. Regarding this limitation, Post discloses in Figure 6 and the corresponding disclosure the application of weights to blocks based on cycles in order to determine which blocks are to be selected for allocation. Liu discloses in Paragraph [0053] that it is recognized the operations performed may not be evenly distributed between reads and writes and the ratio of read and writes are considered when selecting blocks for use. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply weights to the blocks based on the read and write cycles performed in order to determine which blocks should be used for the super block. Fitzpatrick, Liu, Woo and Post are analogous art because they are from the same field of endeavor of managing block allocation of a memory device.
Regarding claim 8, Liu and Post further disclose the memory system according to claim 7, wherein the first weight and the second weight are determined by a control ratio that varies depending on a ratio of a program operation count to a read operation count for the first super block for a specific amount of time or a ratio of a program data size to a read data size for the first super block for the specific amount of time (Liu [0053] and Post [0067-74]). Similarly presented in the rejection of claim 6, Liu discloses observing the ratio of read and write operations to be performed and, in context of Post, may select blocks for use based on applied weights according to the ratio.
Regarding claim 15, Fitzpatrick and Woo do not explicitly disclose the memory controller according to claim 14, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight. Regarding this limitation, Post discloses in Figure 6 and the corresponding disclosure the application of weights to blocks based on cycles in order to determine which blocks are to be selected for allocation. Liu discloses in Paragraph [0053] that it is recognized the operations performed may not be evenly distributed between reads and writes and the ratio of read and writes are considered when selecting blocks for use. Claim 15 is rejected on a similar basis as claim 7.
Regarding claim 20, Fitzpatrick and Woo do not explicitly disclose the memory device according to claim 19, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight. Regarding this limitation, Post discloses in Figure 6 and the corresponding disclosure the application of weights to blocks based on cycles in order to determine which blocks are to be selected for allocation. Liu discloses in Paragraph [0053] that it is recognized the operations performed may not be evenly distributed between reads and writes and the ratio of read and writes are considered when selecting blocks for use. Claim 20 is rejected on a similar basis as claim 7.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Liu and further in view of Woo and still further in view of Post and Ben-Moshe et al. (US 10,101,934).

Regarding claim 9, Fitzpatrick, Liu, Woo and Post do not explicitly disclose the memory system according to claim 8, wherein the number of memory dies corresponding to the first super block varies depending on the program time regardless of the read sensing time, when the control ratio is greater than or equal to a first threshold ratio. Regarding this limitation, Ben-Moshe discloses in Column 6, line 49 – Column 7, line 19 “At block 306, the relationship of the number of read operations and the number of write operations may be used to select a memory allocation scheme. In certain embodiments, a fixed number of memory allocation schemes are defined to accommodate expected I/O patterns. In some embodiments, the set of possible memory allocation schemes includes a “read only” memory allocation scheme, a “write only” memory allocation scheme, and a “read-write” memory allocation scheme. The “read only” scheme may be selected if the ratio of reads to writes exceeds a first threshold (e.g., 95:5), the “write only” scheme may be selected if the ratio of writes to reads exceeds a second threshold (e.g., 95:5)… In some embodiments, at block 308, the process can include a hysteresis-like mechanism to filter fast changes and prevent the memory allocation scheme from changing rapidly. For example, if the memory allocation scheme changes when the read-write ratio exceeds a given threshold T.sub.1, the scheme may change again only when the read-write ratio falls below a second threshold T.sub.2, where T.sub.2<T.sub.1.” Herein it is disclosed by Ben-Moshe that the ratio of operations may control the allocation of memory according to either a write-only or read-only scheme. The Examiner notes that while Ben-Moshe discloses application of the technique with regards to cache memory, one of ordinary skill in the art may recognize the techniques used are applicable to allocation of memory die for super blocks in context of the previously cited references which disclose consideration of read and write operation history when determining memory blocks to be allocated for use by the super block. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine blocks for use in the super block according to program time when it is determined that there are more program, or write, operations being performed than read operations according to the ratio. Fitzpatrick, Liu, Woo, Post and Ben-Moshe are analogous art because they are from the same field of endeavor of managing block allocation of a memory device.
Regarding claim 10, Ben-Moshe further discloses the memory system according to claim 9, wherein the number of memory dies corresponding to the first super block varies depending on the read sensing time regardless of the program time, when the control ratio is less than or equal to a second threshold ratio, and wherein the second threshold ratio is less than the first threshold ratio ([Col. 6 ln. 49 – Col. 7 ln. 19]). As noted herein, the allocation scheme may change based on the ratio exceeding a first ratio or falling below a second ratio. In this case, the first ratio may be T.sub.1 and the second ratio may be T.sub.2 wherein it is identified that the second ratio is lower than the first ratio.














Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,086,540 (hereinafter referred to as “Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader recitation of those in the US Patent as demonstrated by comparison below. In this manner, it may be considered that the claims of the US Patent may anticipate the claims of the instant application as they are of narrower scope.

Instant Application
US Patent No. 11,086,540
A memory system comprising: a memory device comprising a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks in the memory device; and a memory controller configured to control the memory device, wherein at least two of the plurality of memory dies correspond to one channel, wherein the memory controller groups a first set of the plurality of memory blocks into a first super block, and wherein a specific number of memory dies corresponding to the first super block is determined as value less than a number of memory dies corresponding to the channel in a process in which the memory system is manufactured.
A memory system comprising: a memory device comprising a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks in the memory device; and a memory controller configured to control the memory device, wherein at least two of the plurality of memory dies correspond to one channel, wherein the memory controller groups a first set of the plurality of memory blocks into a first super block, wherein a number of memory dies corresponding to the first super block is less than a number of memory dies corresponding to the channel, and the number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters are received by the memory controller, and wherein the one or more control parameters comprise at least one of a maximum data communication speed between the memory controller and a host and a maximum data communication speed between the memory controller and the memory device.
The memory system according to claim 1, wherein an address of the first super block is mapped by a block mapping method.
The memory system according to claim 1, wherein the memory controller groups a second set of the plurality of memory blocks into a second super block different from the first super block, and wherein a number of memory blocks in the first super block is different from a number of memory blocks in the second super block.
The memory system according to claim 1, wherein the specific number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters.
The memory system according to claim 1, wherein the one or more control parameters comprise a maximum power budget information on the memory device.

The memory system according to claim 3, wherein the one or more control parameters comprise a maximum power budget information on the memory device.
The memory system according to claim 3, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block.
The memory system according to claim 3, wherein the one or more control parameters comprise at least one of a maximum data communication speed between the memory controller and a host and a maximum data communication speed between the memory controller and the memory device.
The memory system according to claim 4, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight.
The memory system according to claim 5, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block.
The memory system according to claim 5, wherein the first weight and the second weight are determined by a control ratio that varies depending on a ratio of a program operation count to a read operation count for the first super block for a specific amount of time or a ratio of a program data size to a read data size for the first super block for the specific amount of time.
The memory system according to claim 6, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight.
The memory system according to claim 6, wherein the number of memory dies corresponding to the first super block varies depending on the program time regardless of the read sensing time, when the control ratio is greater than or equal to a first threshold ratio.
The memory system according to claim 7, wherein the first weight and the second weight are determined by a control ratio that varies depending on a ratio of a program operation count to a read operation count for the first super block for a specific amount of time or a ratio of a program data size to a read data size for the first super block for the specific amount of time.
The memory system according to claim 7, wherein the number of memory dies corresponding to the first super block varies depending on the read sensing time regardless of the program time, when the control ratio is less than or equal to a second threshold ratio, and wherein the second threshold ratio is less than the first threshold ratio.
The memory system according to claim 8, wherein the number of memory dies corresponding to the first super block varies depending on the program time regardless of the read sensing time, when the control ratio is greater than or equal to a first threshold ratio.
A memory controller comprising: a memory interface configured to communicate with a memory device comprising a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks in the memory device; and a control circuit configured to control the memory device, wherein at least two of the plurality of memory dies correspond to one channel, wherein the control circuit groups a first set of the plurality of memory blocks into a first super block, wherein a number of memory dies corresponding to the first super block is less than a number of memory dies corresponding to the channel, and the number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters are received by the control circuit, and wherein the one or more control parameters comprise at least one of a maximum data communication speed between the memory controller and a host and a maximum data communication speed between the memory controller and the memory device.

The memory system according to claim 9, wherein the number of memory dies corresponding to the first super block varies depending on the read sensing time regardless of the program time, when the control ratio is less than or equal to a second threshold ratio, and wherein the second threshold ratio is less than the first threshold ratio.
The memory controller according to claim 9, wherein the control circuit groups a second set of the plurality of memory blocks into a second super block different from the first super block, and wherein a number of memory blocks in the first super block is different from a number of memory blocks in the second super block.
A memory controller comprising: a memory interface configured to communicate with a memory device comprising a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks in the memory device; and a control circuit configured to control the memory device, wherein at least two of the plurality of memory dies correspond to one channel, wherein the control circuit groups a first set of the plurality of memory blocks into a first super block, and wherein a specific number of memory dies corresponding to the first super block is determined as value less than a number of memory dies corresponding to the channel in a process in which the memory system is manufactured.
The memory controller according to claim 9, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block.

The memory controller according to claim 11, wherein the specific number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters.
The memory controller according to claim 11, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight.
The memory controller according to claim 12, wherein the one or more control parameters comprise at least one of a maximum data communication speed between the memory controller and a host and a maximum data communication speed between the memory controller and the memory device.
A memory device comprising: a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks of the memory device, wherein at least two of the plurality of memory dies correspond to one channel, wherein a first set of the plurality of memory blocks are grouped into a first super block, wherein a number of memory dies corresponding to the first super block is less than a number of memory dies corresponding to the channel, and the number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters are applied, and wherein the one or more control parameters comprise at least one of a maximum data communication speed between a memory controller and a host and a maximum data communication speed between the memory controller and the memory device.
The memory controller according to claim 13, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block.
The memory device according to claim 13, wherein a second set of the plurality of memory blocks are grouped into a second super block different from the first super block, and wherein a number of memory blocks in the first super block is different from a number of memory blocks in the second super block.
The memory controller according to claim 14, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight.
The memory device according to claim 14, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block.
A memory device comprising: a plurality of memory dies comprising respective groups of memory blocks, which collectively define a plurality of memory blocks of the memory device, wherein at least two of the plurality of memory dies correspond to one channel, wherein a first set of the plurality of memory blocks are grouped into a first super block, and wherein a specific number of memory dies corresponding to the first super block is determined as value less than a number of memory dies corresponding to the channel in a process in which the memory system is manufactured.

The memory device according to claim 15, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight.

The memory device according to claim 16, wherein the specific number of memory dies corresponding to the first super block is determined differently depending on which of one or more control parameters.
A memory system comprising: a memory device including plural dies each having plural memory blocks; and a controller configured to configure a super block by selecting at least one of the memory blocks from each of a specific number of dies, which the specific number is at least two, wherein the controller determines the specific number of dies based on one or more pieces of information including: a maximum power budget of the memory device, a communication speed between the controller and a host, a communication speed between the controller and the memory device, and an operation-based time of a memory block in the super block, wherein the number of dies corresponding to the super block is determined differently depending on which of one or more control parameters are applied, and wherein the one or more control parameters comprise at least one of a maximum data communication speed between the controller and a host and a maximum data communication speed between the controller and the memory device.
The memory device according to claim 17, wherein the one or more control parameters comprise at least one of a maximum data communication speed between a memory controller and a host and a maximum data communication speed between the memory controller and the memory device.


The memory device according to claim 18, wherein the one or more control parameters further comprise one or more of a program time, a read sensing time and a data output time of each of the memory blocks in the first super block.

The memory device according to claim 19, wherein the number of memory dies corresponding to the first super block is determined differently depending on a value obtained by weighting the program time with a first weight and a value obtained by weighting the read sensing time with a second weight.



Regarding claim 1, the claim of the instant application is substantially similar to that of Claim 1 of the Patent as noted by the unbolded portions of each claim in the table above. The bolded portions of claim 1 of the instant application and US Patent notes the differences and the Patent thereby presenting a narrower scope establishes that the Patent would otherwise anticipate the limitations of the instant application.
Regarding claim 4 of the instant application, claim 3 of the Patent recites identical language to claim 4.
Regarding claims 3 and 5 of the instant application, the bolded portions of claim 1 of the Patent are substantially identical to the limitations recited in the instant application. Therefore, by claim 5, the scopes of the claims become substantially identical.
Subsequently as the scopes of the claims are substantially identical by claim 5 of the instant application and claim 3 of the Patent, claims 6-10 of the instant application recite identical limitations as respective claims 4-8 of the Patent.
Regarding claims 11-13 of the instant application, the limitations are substantially identical to claim 9 of the Patent.
Regarding claim 14 of the instant application, claim 11 of the Patent recites identical language to claim 14.
Regarding claim 15 of the instant application, claim 12 of the Patent recites identical language to claim 15.
Regarding claims 16-18 of the instant application, the limitations are substantially identical to claim 13 of the Patent.
Regarding claim 19 of the instant application, claim 15 of the Patent recites identical language to claim 19.
Regarding claim 20 of the instant application, claim 16 of the Patent recites identical language to claim 20.
This is a nonstatutory double patenting rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/GAUTAM SAIN/Primary Examiner, Art Unit 2135